Citation Nr: 9923609	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for residual burn scars of the face and eyelids.  

2.  Entitlement to a disability rating in excess of 
20 percent for ectropion, right lower lid and left lid.  

3.  Entitlement to a disability rating in excess of 
10 percent for epiphora, right eye.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1946.  These matters come to the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to a disability rating in 
excess of 30 percent for burn scars of the face and eyelids, 
left arm, left hand, right hand, and left lower leg; a 
disability rating in excess of 10 percent for an ectropion of 
the right lower lid; and a rating in excess of 10 percent for 
epiphora of the right eye.  The veteran has perfected an 
appeal of the ratings assigned for the facial scars and the 
eye disabilities.

This case was previously before the Board in January 1996, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board for consideration of the veteran's 
appeal.

In an April 1999 rating decision the RO confirmed the 
30 percent rating for the burn scars to the face and eyelids 
and assigned separate 10 percent ratings for burn scars to 
the left arm and the left hand, respectively, and separate 
noncompensable ratings for burn scars to the left pectoral 
region, the right hand, the left lower leg, and the left 
thigh, respectively.  The RO also determined that the veteran 
had bilateral ectropion, and increased the disability rating 
for the disorder from 10 to 20 percent.  The veteran has not 
withdrawn his appeal of the ratings assigned for facial and 
eyelid scarring and the ectropion, and the Board finds that 
those issues remain in contention.  Fenderson v. West, 12 
Vet. App. 119 (1999) (in a claim for an increased rating the 
veteran is presumed to be seeking the maximum benefit 
allowed, and the claim remains in controversy where less than 
the maximum available benefit is awarded).

The Board notes that subsequent to the initiation of his 
appeal, the veteran's representative raised the issue of 
entitlement to service connection for restriction of the 
visual fields as a residual of the in-service burns.  To date 
that claim has not been adjudicated, and there has been no 
Notice of Disagreement filed expressing disagreement with 
VA's failure to adjudicate that claim.  Accordingly, the 
Board has no jurisdiction to remand that claim, but instead 
refers it to the RO for appropriate action.  Ledford v West, 
136 F. 3d 776, 779-80 (Fed. Cir. 1998); Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The residuals of the veteran's facial and eyelid burns 
include intact eyelid and nose grafts with slight 
discoloration.  The scars do not result in complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement, nor do the scars 
result in any functional limitations.  

2.  The veteran has bilateral ectropion of the lower eyelids.  

3.  The veteran has bilateral epiphora.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for residual burn scars of the face and eyelids 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.118, Diagnostic Codes 7800, 7801, 7805 (1998).  

2.  The criteria for a disability rating in excess of 20 
percent for ectropion, right lower lid and left lid, are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.84a, Diagnostic Code 6020 (1998).  

3.  The criteria for a 20 percent disability rating for 
bilateral epiphora are met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.84a, Diagnostic Code 6025 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In July 1944 the veteran sustained second and third degree 
burns to his face, upper eyelids, neck, chest, left pectoral 
region, left arm, dorsum of both hands and fingers, and lower 
left leg when an explosion occurred in the plane he was 
flying.  As he opened the canopy a second explosion occurred, 
blowing him out of the plane.  He underwent extensive surgery 
in service, including skin grafts on his face and hands and 
reconstructive surgery on his eyelids.  

The report of a March 1947 VA examination shows that as a 
result of the in-service injury the veteran had scarring 
about the eyes and nose, with both eyelids showing evidence 
of skin grafting.  Examination also showed slight epiphora of 
the right eye; slight cicatricial contraction of the 
conjunctiva of both lower eyelids, more on the right; and a 
mild degree of ectropia on the right.  The functioning of the 
upper eyelids was normal.  The margin of the right lower 
eyelid was slightly irregular, but there was no injury to the 
eyeball, pupil, cornea, or muscles of the eye.  The discs and 
retina were normal, and his visual acuity was 20/20 in both 
eyes.

In a rating decision dated in April 1947 the RO granted 
service connection for burn residual scars of the face, 
eyelids, left shoulder, left arm, left forearm, and hands.  
The RO rated the combined scars as 50 percent disabling from 
separation from service to June 1947, and reduced the rating 
to 30 percent disabling from June 1947.  Service connection 
was also granted for ectropion, right lower lid, rated 10 
percent disabling from June 1947, and for epiphora of the 
right eye, also rated 10 percent disabling from June 1947.

In December 1992 the veteran filed the instant claim for an 
increased rating, indicating his disabilities have worsened.  
Submitted in support of his claim were numerous private 
medical records, the majority of which pertained to treatment 
he required in 1991 and 1992 for transient ischemic attacks.  
Among the private records submitted are reports of eye 
examinations performed in 1983, 1985 and 1988.  In the 1983 
record the veteran's history of burn injury was noted, and 
the examiner noted that the veteran's tear ducts point out, 
especially on the right, and that his eyes water all the 
time.  A left eyelid growth was noted in February 1993 during 
the veteran's annual physical.  The examiner reported that 
the growth on the left eyelid appeared to be a benign cyst, 
but could be a basal cell tumor.

In his November 1993 substantive appeal the veteran claimed 
that his eye condition had worsened, and that he had 
ectropion and excessive tearing in both eyes. 

In a VA examination of the veteran's scars in June 1996, the 
examiner found that all skin grafts were intact.  The 
examiner noted that the skin graft to the nose was somewhat 
dark when compared to the surrounding skin, and that there 
was a lesion on the left lower eyelid.  The scar on the nose 
was described as a four by two and a half centimeter dorsum 
graft, and was described as being light pink in color.  The 
scars on the hands consisted of eight by seven centimeter 
grafts that were light brown.  The veteran stated that he was 
somewhat bothered by his appearance.  Photographs were 
obtained and are in the claims folder, and the examiner 
described them as showing no especially repugnant areas of 
disfigurement.  No tender areas were reported.  The 
examiner's diagnosis was second and third degree burns with 
excellent reconstruction and no functional disturbance.  The 
examiner stated that the grafted areas were visible and that 
the skin was more easily damaged.  

Private treatment records show that in July 1993 the 
veteran's ophthalmologist noted that he had undergone 
reconstructive surgery of the face and eyelids following an 
explosion in service.  He found that the upper and lower tear 
ducts in the right eye were averted, and that there was a 
cyst on the left lower eyelid adjunct to the tear duct.  In 
February 1995 the veteran complained of both eyes watering, 
and that the tear ducts turned outward.

During a June 1996 VA ophthalmology examination the examiner 
noted that the veteran's history included reconstructive lid 
surgery following burns in 1944, surgery with graft of the 
right upper lid with a keloid plaque in 1945, and history of 
a cyst in the left lower lid in 1945 that had increased in 
size in the last three to four years.  The examiner also 
noted the veteran's complaints that both eyes watered, the 
right more than the left.  Upon examination, the physician 
found an eleven by eleven millimeter keloid causing ptosis of 
the right upper eyelid, and a seven and a half by eight 
millimeter cyst on the left lower eyelid.  The examiner also 
found evidence of lattice degeneration in the right eye and 
early cataracts in both eyes.  

In an April 1999 addendum to the 1996 VA examination report 
the examiner explained that the watering of the eyes was due 
to the irregular lid margins resulting from the 
reconstructive surgery, and that the keloid plaque and cyst 
on the left lower eyelid were residuals of the in-service 
burn injuries.  The examiner did not find that the visual 
defects found on examination, including the lattice 
degeneration of the right eye and the early cataracts of both 
eyes, were due to the in-service injuries.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7800 provides rating criteria for assessing 
the level of disability due to disfiguring scars of the head, 
face or neck.  A 50 percent rating is warranted for symptoms 
comparable with complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  For severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, a 30 percent rating is warranted.  A 10 percent 
rating is appropriate for symptoms comparable with moderate 
scars; disfiguring.  The Note to the rating criteria for that 
diagnostic code indicates that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent and the 30 percent rating may be increased to 
50 percent.  38 C.F.R. § 4.118.

Bilateral ectropion of the eyelids are rated as 20 percent 
disabling, and a unilateral ectropion is rated as 10 percent 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6020.  

Epiphora, which is defined as interference with the lacrimal 
duct from any cause, is rated as 20 percent disabling if 
bilateral and 10 percent disabling if unilateral.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6025.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Burn scars of the face and eyelids

The Board notes as an initial matter that the 30 percent 
disability rating for scars of the face and eyelids has been 
in effect since April 1947, and that it is a protected 
rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

The evidence, including photographs obtained in 1945 and 
1996, reflects that the residuals of the burns scars are 
manifested by skin grafts on the nose and eyelids and a 
keloid on the right upper eyelid and a cyst on the left lower 
eyelid.  The skin graft to the nose was described as four by 
two and a half centimeters in size and somewhat darker than 
the surrounding skin, although light pink in color.  The 
examiner described the residuals of the burn injury as 
excellent reconstruction with no functional disturbance, and 
not exceptionally repugnant.

In order to warrant a disability rating in excess of 
30 percent, the evidence must show that the scars result in 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The evidence shows 
that the scarring affects the bridge of the nose and the 
eyelids, and that it is only somewhat disfiguring.  The 
evidence does not reflect complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  Although the site of the graft on 
the veteran's nose has been described as discolored, the 
examiners have not described it as marked discoloration, and 
the photographs do not reflect marked discoloration.  The 
Board finds, therefore, that the criteria for the 50 percent 
rating for facial scarring are not met.

The Board has also reviewed VA's rating schedule in light of 
the possibility that another diagnostic code might afford a 
higher rating for the disability caused by the veteran's face 
and eyelid scars.  Under Diagnostic Code 7801, third degree 
burn scars may be rated 40 percent disabling if the evidence 
shows the area of scarring to exceed one square foot.  The 
evidence in this case contains a 1944 Clinical Record that 
reveals the veteran suffered third degree burns on his upper 
eyelids, small areas on his left arm over the olecranon 
process, the dorsum of both hands and fingers, and on the 
anterior aspect of left lower leg.  The reports do not 
provide a measurement of the surface area of the third degree 
burns.  During the 1996 VA examination the examiner noted 
only the measurements of the scars left by skin grafts on the 
nose, four by two and a half centimeters, and on the hand, 
eight by seven centimeters.  There is no evidence that the 
area of the third degree burn scars on the face is more than 
one square foot.  In addition, the Board notes that separate 
ratings have been assigned for the burn scars on the left 
arm, the hands, the chest, and the left leg.  The Board 
finds, therefore, that a higher disability rating for the 
facial scarring is not warranted by applying the provisions 
of Diagnostic Code 7801.  

The Board has also considered whether a higher rating might 
be available under Diagnostic Code 7805, which rates the 
disability attributed to other scars based on limitation of 
function of the part affected.  38 C.F.R. § 4.118.  In this 
case, there is no evidence to suggest the function of the 
face is impaired, and the function of the eyelids and 
lacrimal ducts is compensated under different diagnostic 
codes, discussed below.  Accordingly, a higher rating is not 
warranted by the application of Diagnostic Code 7805.  

Ectropion

The medical evidence demonstrates that the veteran has 
irregular lid margins in both eyes, including the keloid on 
the right upper eyelid and the cyst on the left lower eyelid, 
secondary to the reconstructive surgery.  Although not 
specifically diagnosed as such, the irregular lid margins are 
equivalent to bilateral ectropion.  The RO granted service 
connection for ectropion of the right lower lid in April 
1947, and assigned a 10 percent rating for the disorder.  
Based upon medical evidence obtained during the development 
of this claim, in the April 1999 rating decision the RO 
granted service connection for an ectropion of the left lid, 
and increased the disability rating from 10 to 20 percent.  
The 20 percent rating is the maximum schedular disability 
rating available for the bilateral disorder.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6020.  

There is no indication that the bilateral eye disorder 
presents an unusual disability picture so as to warrant 
consideration of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b).  The Board has determined, therefore, that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for bilateral ectropion.

Epiphora

According to Diagnostic Code 6025, a 10 percent rating 
applies to unilateral epiphora and a 20 percent rating 
applies if the disorder is bilateral.  38 C.F.R. § 4.84a.  In 
the April 1947 rating decision the RO granted service 
connection for right eye epiphora and assigned a 10 percent 
rating.  The VA examiner in June 1996 found that the veteran 
had bilateral watery eyes, although worse on the right than 
on the left.  The examiner also found that the bilateral 
watery eyes were due to the irregular lid margins caused by 
the reconstructive surgery.  Because the medical evidence 
shows that the epiphora is bilateral, not unilateral, the 
Board finds that the evidence supports the assignment of a 
20 percent rating for the disorder.  

The 20 percent rating is also the maximum schedular rating 
available for bilateral epiphora.  38 C.F.R. § 4.84a, 
Diagnostic Code 6025.  There is no indication that the 
bilateral eye disorder presents an unusual disability picture 
so as to warrant consideration of an extra-schedular rating.  
38 C.F.R. § 3.321(b).  The Board has determined, therefore, 
that entitlement to a disability rating in excess of 
20 percent is not warranted.  Shoemaker v. Derwinski, 3 Vet. 
App. 248, 253 (1992) (in granting an increased rating, the 
Board must explain why a higher rating is not warranted).


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for residual burn scars of the face and eyelids is 
denied.  

The claim of entitlement to a disability rating in excess of 
20 percent for ectropion, right lower lid and left lid, is 
denied.  

A 20 percent disability rating for bilateral epiphora is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

